991 So. 2d 983 (2008)
Eileen McCOY, Michael Canney, Robert A. Perez, Parem Birenbaum, Wallace Howard, Shawna Doran, and the Fair Election Initiative of Florida, Inc., Appellants,
v.
CITY OF ALACHUA, Florida, Board of Canvassers of the City of Alachua, Florida, Jean Calderwood, Chairman, Board of Canvassers of the City of Alachua, Florida, Clovis Watson, Member, Board of Canvassers of the City of Alachua, Florida, Rosanne Morse, Member, Board of Canvassers of the City of Alachua, Florida, and Alan Henderson, Deputy City Clerk and Supervisor of Elections of the City of Alachua, Florida, Appellees.
No. 1D07-5152.
District Court of Appeal of Florida, First District.
September 26, 2008.
Joseph W. Little, Gainesville, for Appellants.
*984 Marian B. Rush and Robert A. Rush of Rush & Glassman, Gainesville; Beth M. Coleman, St. Petersburg, for Appellees.
PER CURIAM.
Appellants seek review of the trial court's final judgment awarding Appellee City of Alachua its costs incurred against Appellants. We reverse that portion of the judgment awarding costs for an expert witness fee because the trial court was not authorized to award costs for an expert witness who did not testify. See § 92.231(1)-(2), Fla. Stat. (2007) (defining an expert witness as "any witness who offers himself or herself in the trial of any action as an expert witness . . . and who is permitted by the court to qualify and testify as such, upon any matter pending before any court," and authorizing fees to be taxed as costs for "[a]ny expert or skilled witness who shall have testified in any cause").
All other issues raised by Appellants are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., Concur.